Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-8-2005

Awala v. People Who Want
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3863




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Awala v. People Who Want" (2005). 2005 Decisions. Paper 134.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/134


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-34                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                  NO. 05-3863
                           ________________________

                           GBEKE MICHAEL AWALA,
                              And the People of the
                              Philadelphia Religious
                             Community Center, et al,

                                           Appellant
                                          v.

    PEOPLE WHO WANT TO RESTRICT OUR FIRST AMENDMENT RIGHTS,
             Primarily to Intimidate Rather Than Religious Purposes
           Maintenance on Courthouse Grounds of Illuminated Granite
        Monolith On Which "Ten Commandments" Were Inscribed Together
                            With Other Symbols, et al
                  ______________________________________

                  On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                            (E.D. Pa. Civ. No. 05-cv-3504)
                  District Judge: Honorable Ronald L. Buckwalter
                  _______________________________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Possible Summary
                Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 27, 2005

      Before: ROTH, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES
                         (Filed : December 8, 2005)


                                    OPINION
                            _______________________
PER CURIAM

       Gbeke Michael Awala, who is currently incarcerated at the Federal Detention

Center in Philadelphia, appeals pro se from the order of the United States District Court

for the Eastern District of Pennsylvania dismissing his complaint.

       The District Court dismissed Awala’s case for failure either to pay the filing fee or

to file a motion seeking permission to proceed in forma pauperis pursuant to 28 U.S.C.

§ 1915. Ordinarily, such a dismissal is entered without prejudice to refiling upon

amendment and would, therefore, be considered “non-final and non-appealable.” See

Borelli v. City of Reading, 532 F.2d 950, 951-52 (3d Cir. 1976). In this case, however,

the District Court’s order did not allow Awala to cure the defect in his filing, and he was

unable to proceed. Therefore, the District Court’s order terminated the proceedings and is

appealable. See Redmond v. Gill, 352 F.3d 801, 803 (3d Cir. 2003). As Awala’s notice

of appeal was timely, we, consequently, have appellate jurisdiction pursuant to 28 U.S.C.

§ 1291. Awala has been granted leave to proceed in forma pauperis on appeal.

       At the outset, our review of the record indicates that Awala did, apparently, submit

a motion to proceed in forma pauperis in the District Court. This motion was typed on

the reverse side of the Certificate of Service, which was appended to the last page of

Awala’s 19-page pleading. Given its obscure location, it is understandable that this

document was overlooked by the District Court Clerk. We need not examine this clerical

error further, however, as we must dismiss Awala’s appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B).
       Awala’s pleading in the District Court, which he titled, “Motion in opposition

towards the defendants habitual offenses involving individual rights restriction against

establishment of religion despite fact that religious symbol were admissible,” is difficult

to comprehend, much less classify. It appears that Awala may have intended to file a civil

rights action pursuant to 42 U.S.C. § 1983. To state a claim for relief under § 1983, a

complaint must sufficiently allege a deprivation of a right secured by the constitution.

See Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996). While we must accept as true all of

the factual allegations in the complaint as well as all reasonable inferences that can be

drawn from them, see id., we note that Awala’s pleading does not contain any allegations

or even identify the defendants. Awala’s pleading fails to state any type of claim, at least

in the traditional sense, much less a claim which shows “that the pleader is entitled to

relief.” See Fed. R. Civ. P. 8(a)(2). As a result, Awala’s complaint failed to state a claim

for which relief can be granted, and we will dismiss the appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       Alternatively, Awala’s appeal must be dismissed as “frivolous,” see

§ 1915(e)(2)(B)(i), as his attempt to seek relief lacks an arguable basis in fact or law. See

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A recurring theme in Awala’s pleading is

his request that the District Court overturn the United States Supreme Court’s decision in

McCreary County, Ky. v. ACLU, 125 S.Ct. 2722, 2740-41 (2005), which held that two

courthouse displays of the Ten Commandments violated the Establishment Clause of the

First Amendment. Awala seeks, among other things, to have all of the religious
monuments which have been removed from courthouses “nationwide” replaced. The

District Court clearly does not have the authority to overturn any decision by the United

States Supreme Court. See, e.g., NAACP v. Med. Ctr., Inc., 657 F.2d 1322, 1330 (3d

Cir. 1981). For that matter, Awala’s intense disappointment with McCreary’s outcome is

insufficient to satisfy the standing requirement that a plaintiff show “injury in fact.” See

Valley Forge Christian Coll. v. Americans United, 454 U.S. 464, 485-87 (1982).

       For the foregoing reasons, Awala’s appeal will be dismissed.